Citation Nr: 0521095	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for residuals of a left 
knee meniscectomy.  

3.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the left knee, currently rated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for flat feet with 
plantar fasciitis, currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for DJD of the 
right ankle, currently rated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) evaluation for 
DJD of the left ankle.  




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
October 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2003, a video conference hearing was conducted before 
Veterans Law Judge Bosch, who has since retired from the 
Board.  Since the law requires that the Veterans Law Judge 
that conducts a hearing must decide the case, the veteran was 
offered an opportunity to request another hearing, and in a 
June 2005 document, he did request that another video-
conference hearing be held.  Therefore, this case must be 
remanded for due process reasons.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. VA will notify the veteran if further action 
is required on his part.  See 38 C.F.R. § 20.700 (2004).

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The AMC should schedule the veteran for a 
video-conference hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2004).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




